FILED
                                                        Aug 08 2019, 11:35 am

                                                             CLERK
                                                         Indiana Supreme Court
                                                            Court of Appeals
                                                              and Tax Court




                             IN THE

     Indiana Supreme Court
               Supreme Court Case No. 19S-CT-282

Katrina Murray and Aquila F. Flynn, as Co-Personal
Representatives of the Estate of Jaylan T.R. Murray,
                     Deceased
                     (Appellants/Plaintiffs below)

                                 –v–

     Indianapolis Public Schools and Arlington
             Community High School
                     (Appellees/Defendants below)


           Argued: June 18, 2019 | Decided: August 8, 2019

                Appeal from the Marion Superior Court
                       No. 49D13-1703-CT-11107
                 The Honorable James A. Joven, Judge

       On Petition to Transfer from the Indiana Court of Appeals
                           No. 18A-CT-1955



                      Opinion by Justice David
   Chief Justice Rush and Justices Massa, Slaughter, and Goff concur.
David, Justice.

   A student of Arlington Community High School was tragically
murdered after leaving school grounds. His estate brought suit against
the school and the school corporation for negligence for failing to monitor
and supervise him. The defendants sought summary judgment arguing
that they are immune from suit pursuant to the Indiana Tort Claims Act
and further, that they are not liable for damages because the student was
contributorily negligent as he left the school to participate in some
criminal act. The trial court granted summary judgment. Finding that the
student was contributorily negligent, we affirm the trial court. 1


Facts and Procedural History
   Sixteen-year-old Jaylan Murray was shot and killed in February 2016,
hours after he left the grounds of Arlington Community High School
without permission. Jaylan, who lived with his father, was a frequent
runaway who had a prior DCS file. A few days before he was murdered,
he was reported missing, and on the night before, he committed a
pharmacy robbery. On the day of his murder, he signed into school late,
but then left early through an unmonitored school exit. Not much is
known about the details of his murder and there is conflicting evidence
about whether he left school to engage in a firearms deal or to buy
marijuana.

   His estate brought suit against Indianapolis Public Schools (IPS) and
Arlington Community High School for wrongful death, alleging that
defendants were negligent for failing to properly supervise and monitor
their students during school hours. Defendants filed a motion for
summary judgment arguing that it was immune pursuant to the Indiana
Tort Claims Act (ITCA) and that Jaylan was contributorily negligent. The



1Because the contributory negligence issue is dispositive, we decline to address whether
Defendants are immune from suit pursuant to the Indiana Tort Claims Act.



Indiana Supreme Court | Case No. 19S-CT-282 | August 8, 2019                       Page 2 of 5
motion was granted (without detailed findings of fact and conclusions of
law). A divided Court of Appeals reversed the trial court finding
defendants were not entitled to immunity under ITCA and that there were
issues of material fact regarding the contributory negligence claim. Murray
et al. v. Indianapolis Public Sch. et. al., 116 N.E.3d 525, 535 (Ind. Ct. App.
2018). After their petition for rehearing was denied, defendants sought
transfer which we granted. Ind. Appellate Rule 58(A).


Standard of Review
   “When reviewing a summary judgment order, we stand in the shoes of
the trial court.” Campbell Hausfeld/Scott Fetzer Company v. Johnson, 109
N.E.3d 953, 955-56 (Ind. 2018) (citation omitted). Summary judgment is
appropriate “if the designated evidentiary matter shows that there is no
genuine issue as to any material fact and that the moving party is entitled
to a judgment as a matter of law.” Id. at 956 (quoting Ind. Trial Rule
56(C)). Any ambiguity should be considered in the light most favorable to
the non-moving party—here, the Estate. Goodwin v. Yeakle’s Sports Bar and
Grill, Inc., 62 N.E.3d 384, 386 (Ind. 2016). To shift the burden to the non-
moving party, the party moving for summary judgment must make a
prima facie showing that there is no genuine issue of material fact and that
the moving party is entitled to judgment as a matter of law. Id.


Discussion and Decision
   Indiana’s Comparative Fault Act provides that “any contributory fault
chargeable to the claimant diminishes proportionately the amount
awarded as compensatory damages for an injury attributable to the
claimant’s contributory fault, but does not bar recovery” with some
exceptions. Ind. Code. § 34-51-2-5. This tort claim was filed against a
public school and a public school system which are both government
entities. The Comparative Fault Act does not apply to governmental
entities. Ind. Code. § 34-51-2-2.

  Instead, Indiana’s common law contributory negligence doctrine
applies. Penn Harris Madison Sch. Corp. v. Howard, 861 N.E.2d 1190, 1193


Indiana Supreme Court | Case No. 19S-CT-282 | August 8, 2019         Page 3 of 5
(Ind. 2007). Under this law, a plaintiff is barred from recovery when he or
she is negligent and this negligence is even slightly the cause of the
alleged damages. McSwane v. Bloomington Hosp. & Healthcare Sys., 916
N.E.2d 906, 911 (Ind. 2009). Further, it is well established that a plaintiff is
“contributorily negligent when his conduct falls below the standard to
which he should conform for his own protection and safety.” Hill v.
Gephart, 54 N.E.3d 402, 406 (Ind. Ct. App. 2016), clarified on reh’g, trans.
denied. Because “[n]egligence depends upon the lack of reasonable care
that an ordinary person would exercise in like or similar circumstances,”
“contributory negligence is the failure of a person to exercise for his own
safety that degree of care and caution which an ordinary, reasonable, and
prudent person in a similar situation would exercise.” Id. Generally,
contributory negligence is a fact for the jury. Id. However, it may be a
question of law appropriate for summary judgment “if the facts are
undisputed and only a single inference can be drawn therefrom.” Id. at
406-07.

   “Children over the age of 14, absent special circumstances, are
chargeable with exercising the standard of care of an adult.” Penn Harris
Madison Sch. Corp., 861 N.E.2d at 1194. Here, Jaylan was sixteen. While
his estate argues that the specific reason for Jaylan’s departure from
school is unknown, no one contends there are any special circumstances
that would render Jaylan incapable of exercising this standard of care.
Thus, he is charged with exercising the reasonable care an adult would.

   The Court of Appeals and Jaylan’s estate make much of the fact that it
is unknown whether he left school to purchase guns or drugs. It is true
that the facts surrounding why he left and what he planned to do are
unclear or conflicting, but there’s no material dispute here. That is, there
is no dispute that: 1) he was involved in criminal activity (the pharmacy
robbery) the night before his murder; 2) he left school property to engage
in some criminal act; and 3) he was found with a large amount of money
in an apartment complex known for criminal activity. In either case, it is
clear that his leaving school to purchase either guns or drugs was not an
exercise of reasonable care and caution for his safety. While a sixteen-
year-old may not know all the perils that await him off of school grounds,
he certainly knew there was danger in either of those two ventures. As


Indiana Supreme Court | Case No. 19S-CT-282 | August 8, 2019           Page 4 of 5
such, Jaylan was contributorily negligent. To be clear, while Jaylan may
not be solely or even primarily responsible for what happened, his
negligence was at least a slight cause of the unfortunate harm he suffered.


Conclusion
  While Jaylan’s death was certainly untimely and unfortunate, under
our contributory negligence law, his estate’s claims against defendants are
barred as a matter of law. Accordingly, we affirm the trial court.



Rush, C.J., and Massa, Slaughter and Goff, JJ., concur.


ATTORNEYS FOR APPELLANTS

Karl L. Mulvaney
Nana Quay-Smith
Bingham Greenebaum Doll LLP
Indianapolis, Indiana

R.T. Green
Kellie C. Clark
Blackburn & Green
Indianapolis, Indiana

ATTORNEYS FOR APPELLEES

Caren L. Pollack
Zachary J. Stock
Pollack Law Firm
Indianapolis, Indiana

ATTORNEYS FOR AMICUS CURIAE, EDUCATIONAL SERVICE
CENTERS RISK FUNDING TRUST

Jonathan L. Mayes
Mark A. Wohlford
Bose McKinney & Evans LLP
Indianapolis, Indiana




Indiana Supreme Court | Case No. 19S-CT-282 | August 8, 2019       Page 5 of 5